Citation Nr: 1736190	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-35 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for chronic left lower pleuropulmonary fibrosis with asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran had active duty service from August 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Board remand the case for additional development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 15, 2015, the Veteran's chronic left lower pleuropulmonary fibrosis with asbestosis resulted in forced vital capacity (FVC) of no less than 88% or diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of no less than 86%, without maximum exercise capacity of less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension, and does not require outpatient oxygen therapy.

2.  As of September 15, 2015, the Veteran's chronic left lower pleuropulmonary fibrosis with asbestosis resulted in FVC of no less than 76%, without DLCO (SB) less than 66%, maximum exercise capacity of less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension, and does not require outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2015, the criteria for a compensable rating for chronic left lower pleuropulmonary fibrosis with asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6833.

2.  As of September 15, 2015, the criteria for a rating of 10 percent, but no higher, for chronic left lower pleuropulmonary fibrosis with asbestosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6833.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Further, the Veteran has not alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal period before the Board begins on September 13, 2012, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  38 C.F.R. § 3.400(o)(2); see also Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran's chronic left lower pleuropulmonary fibrosis with asbestosis has been evaluated as noncompensably disabling pursuant to DC 6833 pertinent to asbestosis, which is evaluated under the General Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, DC 6833.  Under that formula, a 10 percent rating applies where there is FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  Id.  A 30 percent rating applies where there is FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  Id.  A 60 percent rating applies where there is FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating applies where there is FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"). In the instant case, DC 6833 specifically addresses asbestosis and the resulting symptomatology.  Furthermore, 38 C.F.R. § 4.96(a) provides that DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under DCs 6819 and 6820 will not be combined with each other or with DCs 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher rating where the severity of the overall disability warrants such rating.  Id.  Therefore, the Board will proceed with the evaluation of the Veteran's asbestosis under the General Formula for Interstitial Lung Disease.

In November 2012, a VA examiner found that the Veteran's pulmonary function testing (PFT) showed the following pre-bronchodilator results: FVC of 88.1% predicted, FEV-1 of 82.9% predicted, FEV-1/FVC of 71%, and DLCO of 86% predicted.  Post- bronchodilator results were: FVC of 93% predicted, FEV-1 of 85% predicted, and FEV-1/FVC of 69%.  The examiner indicated that the FVC % predicted most accurately reflected the level of the Veteran's disability.  Further, while he found that the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD) was the predominant cause of his limitations, he did not separate the effects of such disability from the Veteran's service-connected chronic left lower pleuropulmonary fibrosis with asbestosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102  and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability).

On September 15, 2015, the Veteran underwent new PFT pursuant to an October 2015 Disability Benefits Questionnaire (DBQ).  The PFT results, which were subsequently confirmed by the DBQ author, showed the following pre-bronchodilator percentages: FVC of 76% predicted, FEV-1 of 81% predicted, and FEV-1/FVC of 103%.  The examiner indicated that the FEV-1 predicted most accurately reflected the Veteran's level of disability.  At such time, he only noted a diagnosis of asbestosis in pleural sac, and indicated that no other respiratory disorders were present.  

However, while the September 2015 examiner indicated that the FEV-1 predicated most accurately reflected the Veteran's level of disability, the Board will resolve all doubt in his favor in light of the fact that such is not contemplated by the General Rating Formula for Interstitial Lung Disease and find that, as of September 15, 2015, his chronic left lower pleuropulmonary fibrosis with asbestosis resulted in FVC of 76% predicted, thus warranting a 10 percent rating.  However, as such was not lower than 75% predicted and there is no evidence that DLCO (SB) was less than 66%, a rating in excess of 10 percent is not warranted.  Furthermore, as the Veteran's earlier PFTs do not meet the 10 percent threshold, a compensable rating prior to September 15, 2015, is not warranted.  38 C.F.R. § 4.97, DC 6833.

Furthermore, at no time during the appeal period, has the evidence demonstrated that the Veteran's chronic left lower pleuropulmonary fibrosis with asbestosis resulted in maximum exercise capacity of less than 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, cor pulmonale, or pulmonary hypertension, and does not require outpatient oxygen therapy.  In this regard, while he has a diagnosis of essential hypertension, there is no evidence of a diagnosis of pulmonary hypertension.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, to include his February 2013 statement that part of his lung was surgically removed.  While his asbestosis is rated based on PFTs, such contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's aforementioned surgery and resulting limitations.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of asbestosis.  As such, while the Board accepts the Veteran's statement with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected chronic left lower pleuropulmonary fibrosis with asbestosis.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected chronic left lower pleuropulmonary fibrosis with asbestosis.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout each appeal period listed above; therefore, the assignment of further staged ratings for such disability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the Board finds that a compensable rating for chronic left lower pleuropulmonary fibrosis with asbestosis prior to September 15, 2015, is not warranted, and a 10 percent rating, but no higher, for such disability is warranted as of such date.  To the extent that the Board herein denies higher ratings during each period on appeal, the preponderance of the evidence is against such an award.  Therefore, the benefit of the doubt doctrine is not applicable in such regard, and higher ratings are not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.    


ORDER

Prior to September 15, 2015, a compensable rating for chronic left lower pleuropulmonary fibrosis with asbestosis is denied.

As of September 15, 2015, a rating of 10 percent, but no higher, for chronic left lower pleuropulmonary fibrosis with asbestosis is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


